COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON
                                      MEMORANDUM ORDER
Appellate case name:      Paula Miller v. James Prince a.k.a James Smith
Appellate case number:    01-13-00243-CV
Trial court case number: 2011-65843
Trial court:              309th District Court of Harris County
        On April 3, 2014, appellant filed a suggestion of bankruptcy stating that her bankruptcy
petition was reinstated on March 28, 2014. However, because the automatic stay of 11 U.S.C. §
362 only stays actions against a debtor, we issued an order on April 22, 2014 holding that this
appeal was not stayed because appellant’s suggestion of bankruptcy failed to demonstrate that
the appeal—which arises from a divorce proceeding initiated by appellant—involves an action
against the appellant. See Budzyn v. Citibank (South Dakota), N.A., No. 01-08-00211-CV, 2010
WL 2044628, at *1 (Tex. App.—Houston [1st Dist.] May, 19, 2010, no pet.); Greenberg v.
Fincher & Son Real Estate, Inc., 753 S.W.2d 506, 506-07 (Tex. App.—Houston [1 Dist.]1988,
no pet.); Three Legged Monkey, L.P. v. Cook, 417 S.W.3d 541, 543 (Tex. App.—El Paso 2013,
petition for review filed); Montgomery Ward & Co., Inc. v. Denton County Appraisal Dist., 13
S.W.3d 828, 829-830 (Tex. App.—Fort Worth 2000, pet. denied). Our order requested that
appellant either file her brief or a response demonstrating the applicability of the Section 362
stay. On April 23, 2014, appellant filed a response, in the form of a motion for rehearing en
banc, clarifying that attorney’s fees and sanctions were awarded against appellant in the
underlying case.
       Upon consideration of appellant’s response, it is ORDERED that this appeal is stayed
until a party notifies the Court that reinstatement is authorized by federal law or by the
bankruptcy court and moves to reinstate the case. See TEX. R. APP. P. 8.2, 8.3(a). If the
bankruptcy court lifts or terminates the stay, a certified copy of the order must be attached to the
motion to reinstate. See TEX. R. APP. P 8.3(a). Unless a party successfully moves to reinstate, this
appeal will remain an inactive case on the Court’s docket.
       Appellant is ORDERED to provide this Court with an update on the bankruptcy
proceedings within 6 months of the date of this order, and each 6 months thereafter.
       Appellant’s motion for rehearing en banc is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court
Date: April 29, 2014